Citation Nr: 1501343	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-26 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for residuals of status post left ankle fracture with surgical scar prior to September 24, 2012, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a November 2010 rating decision of the RO in Winston-Salem, North Carolina.  

The Board notes that in October 2009, the Veteran asked to have his back and left ankle claims reopened.  As the Veteran's statement was filed within one year of the decision granting a noncompensable disability rating for his left ankle disability and denying service connection for his back, the Veteran's statement will be treated as a Notice of Disagreement with the December 2008 rating decision.

The Veteran's claims file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The issues of service connection for posttraumatic stress disorder (PTSD), increased ratings for service-connected right ankle and right knee disabilities, and requests to reopen claims seeking service connection for asthma and a right foot condition have been raised by the record in an April 2014 Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an increased rating for a left ankle disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed back disability is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a March 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, Social Security Administration records, and lay statement from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.

In October 2010, the Veteran was afforded a VA examination for his claimed back condition that is adequate for adjudication purposes.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claim.

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran is seeking service connection for a low back disability.  He contends that he received a spinal tap during service and has had back problems since service.  See April 2010 Statement in Support of Claim; October 2010 VA examination.

The Veteran's February 1989 enlistment examination reflects normal clinical findings for his spine, and no back condition was noted upon entry into service.  Subsequent treatment records do not show any complaints, treatment or diagnoses of any back conditions.  In his February 1989 Report of Medical History, the Veteran specifically denied a history of recurrent back pain.  The Veteran's service treatment records do not show any complaints, treatment or diagnosis related to any back condition during service.  The Veteran's July 1992 separation examination also reflected normal clinical findings for his spine, and no notations related to any back condition was made on the medical report.  In his July 1992 Report of Medical History, the Veteran again denied experiencing any history of recurrent back pain.

A review of the Veteran's post-service private and VA treatment records show that he has complained of a history of chronic low back pain.  An April 2013 private treatment record notes that the onset of the Veteran's back pain was three years ago.  See April 24, 2013 treatment record from Atlantic Neurosurgery Consultants, PA.  He was diagnosed with lumbago and lumbar spine stenosis.  A review of the Veteran's Social Security Administration (SSA) records notes that he has a documented history of chronic back pain from 2008.  See March 2011 SSA Disability Determination Explanation.  In his July 2008 claim for benefits, the Veteran stated that his back disability began on June 28, 2006, and he was treated at the VA in Hampton, Virginia from June to July 2008.

In October 2010, the Veteran underwent a VA spine examination where he stated that his back condition has existed since 1991 when he was given a spinal tap during a procedure to treat his left ankle.  The Veteran complained of back pain, stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  X-rays taken of the lumbar spine were noted to be within normal limits.  The VA examiner diagnosed the Veteran with chronic lumbar strain. 

The examiner opined that it was less likely than not that the Veteran's currently diagnosed back disability was related to an in-service epidural anesthesia injection given for the repair of a fracture of his left ankle.  In support of his opinion, the examiner noted that the Veteran underwent surgery for the repair of his left ankle in March 1992.  During the immediate postoperative period, the Veteran did not complain of symptoms related to the lumbosacral spine.  Further, the examiner noted that the Veteran did not report of back pain upon separation in either his examination or in the Report of Medical History.  The examiner noted that the Veteran was borderline obese upon enlistment and is presently borderline morbidly obese.  The examiner stated his opinion that the Veteran's current lumbar spine condition was not a result of the spinal epidural injection but rather due to the Veteran's progressive weight gain.  The examiner also noted that the Veteran's claim of chronic lumbar spine condition was lacking in continuity without onset of back condition documented.

The Board finds the October 2010 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided an adequate rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back condition.

The Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current low back disability is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, as noted above, the Veteran has provided inconsistent dates of the onset of his back condition to various medical examiners and in connection with his current claim.  As such, his statements concerning the onset of his back pain symptoms are afforded little to no probative weight.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

In statements received in March and May 2013, the Veteran stated that he has begun using a cane to walk, and he has needed to increase the dosage of his pain medication.  This increased pain medication dosage, in turn, has caused the Veteran to become sleepy, and therefore, unemployable.  Further, the Veteran complained of daily swelling of his ankles, and he cannot stand more than five to 10 minutes before needing to sit down.  Further, because of his limp, the Veteran's left hip joint has also begun to ache.

The Veteran was last afforded a VA examination for his service-connected left ankle disability in September 2012.  As the evidence suggests that the Veteran may be experiencing worsening symptoms, more contemporaneous medical findings are needed to evaluate the disabilities on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The issue of entitlement to TDIU is inextricably intertwined with the Veteran's left ankle claim, as the outcome of the claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the claim for a TDIU must be readjudicated after the left ankle claim is readjudicated following the completion of the development requested on remand.

The Board notes that the Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his left ankle disability and the effects on employability of his service-connected conditions.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following questions:

(a)  With regard to the left ankle, the examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should also state whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  To the extent possible, the examiner should express this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided. 

(b)  With respect to the Veteran's TDIU claim, offer an opinion as to whether the Veteran's service-connected disabilities, either alone or taken together, render him unable to secure or follow a substantially gainful occupation.  Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities. 

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.
 
3.  Then readjudicate the Veteran's left ankle claim in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

4.  Thereafter, if and only if the Veteran continues to not meet the schedular requirements for entitlement to a TDIU and the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  After the above actions and development have been completed, readjudicate the Veteran's TDIU claim in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.








The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


